Interim Decision #2452

MATTER OF TENG

In Deportation Proceedings
A-34395590-1-2-3-4

Decided by Board November 26, 1975
(1) Where the re is a sham marriage and no actual familial relationship between the
stepchildren and the United States citizen stepparent has ever existed, the stepchildren
are not entitled to be considered the children of the United States citizen stepparent
within the meaning of section 101(b)(1)(B) of the Immigration and Nationality Act, as
amended, notwithstanding the stepchildren may be innocent of any fraudulent intent.
(2) Since, in the instant cases, the marriage between respondents' mother and the U.S.
citizen petitioner has been found to be a sham marriage and no actual familial relationship between the respondents (stepchildren) and the petitioner (stepfather) has ever
existed, respnndents, who were admitted in possession of immigrant visas issued them

as the benefiziaries of approved visa petitions filed by the citizen petitioner/stepfather
to accord them immediate relative classification as "stepchildren", were not entitled to
such status and are deportable under section 241(a)(1) of the Act because exeltidable at
entry for lac:t of valid immigrant visas_ This is true even though respondents may be
innocent of any fraudulent intent, the marriage between their mother and the petitioner
has not been terminated, and there is still a legal step-relationship in existence.
(3) The fact that the visa petitions on behalf of the respondents were approved at a time ,
when the Service was investigating the validity of the marriage (apparently in connection with the mother's application for adjustment of status) does not amount to the type
of "affirmative misconduct" required to find that the Service is equitably estopped from
deporting reapondents.
CHARGE:
Order: Act of 1952—Section 241(a)(1) [8 U.S.C. 1251(a)(1)]—Excludable at time of
entry—no valid immigrant visas.
ON BEHALF OF RESPONDENTS: Norman Stiller, Esquire
995 Market Street
San Francisco, California 94103
This case is before us on certification of the immigration judge of his
decision dated August 20, 1975 in which he ordered the deportation
proceedings against the respondents terminated. The decision of the
immigration judge will be reversed.
The respondents, all brothers and sisters, are natives of the Philippines and citizens of China_ They range in age from fifteen to twenty
years old. The mother of the respondents entered the United States in
516

Interim Decision #2452
1968 as a nonimmigrant visitor. On July 31, 1970 she married a United
States citizen in Reno, Nevada. He thereafter submitted a visa petition
for the mother as his spouse, and for the respondents as his stepchildren. The latter petitions were approved and the respondents were then
issued immigrant visas as immediate relatives of a United States citizen. See section 201(b) of the Immigration and Nationality Act. They
were admitted to the United States on August 13, 1973. The petition for
the mother was withdrawn.
The Service alleges that the marriage between the respondents'
mother and the citizen who petitioned on their behalf was a sham

marriage entered into solely for the purpose of obtaining immigration
benefits. The order to show cause charges that the respondents were
not, and are not, entitled to be considered the children of a United
States citizen within the meaning of section 101(b)(1)(B) of the Immigration and Nationality Act and, therefore, they are deportable under
section 241(a)(1) of the Act.
The immigration judge found that the marriage in question was in fact
a sham marriage in that the partners never resided together and never
intended to. He nonetheless concluded that this did not render the
respondents deportable. The immigration judge found that the respondents did not participate in any fraudulent scheme and in fact were

unaware that the marriage was a sham.
At the hearing, the respondents disputed the allegation that the
marriage between their mother and the claimed stepfather was entered
into solely for the purpose of obtaining immigration benefits for either
the mother or the respondents. It is not disputed that the mother
presently lives in San Francisco, California and her husband resides in
Seattle, Washington. However, the mother testified that for at least six
months after the marriage she resided in San Francisco with her husband and that they intended to live as husband and wife. A witness, who
with her husband owns the house in which the mother lived at the time
in question, gave similar testimony.
The mother's husband did not appear at the hearing. However, his
deposition was taken and made part of the record. 1 In the course of the
deposition, the husband repudiated substantial portions of earlier
statements he had.made. Moreover, statements made by the husband,
and which were made part of the record, show' that on almost each
occasion on which he was questioned, he has given inconsistent statements. Despite this apparent unreliability, he nonetheless has consistently maintained that he never lived with the respondents' mother.
Investigations made by the Service, the reports of which were introThe deposition was taken before an immigration judge in Seattle, Washington. Counsel for the respondent, as well as a trial attorney, wore present and questioned the
husband.
517

Interim Decision #2452
duced into evidence, also support a conclusion that the respondents'
mother never lived with her husband. The immigration judge found, on
the basis of demeanor evidence as well as on the basis of inconsistencies
in the statements made by the mother and the other witness, that
neither of them were credible witnesses. The finding of an immigration
judge with respect to the credibility of a witness will ordinarily be given
great weight. Matter of
7 1. & N. Dec. 417 (BIA 1957). We are
satisfied from a review of all the evidence in the record that the Service
has established by clear,. convincing and unequivocal evidence that the
marriage between the mother of the respondents and her husband was

entered into solely for the purpose of conferring immigration benefits,
and that they never resided together in a marital relationship.
It is clear that such a relationship would not be sufficient to confer
immigration benefits on the mother of the respondents. Matter of
Phillis, Interim Decision #2407 (BIA July 7, 1975); Matter of Kitsalis,
11 I. & N. Dec. 613 (BIA 1966); Matter of M—, 8 I. & N. Dee. 217 (BIA
1958). Cf. Li,1wak v. United States, 244 U.S. 604 (1953); Johl v. United
States, 370 i'.2d 174 (C.A. 9, 1966).
The record shows that the respondents did not know that their
mother and her husband had entered into a sham relationship. The

testimony of the oldest child also indicates that until the respondents
arrived in the United States, they believed that their mother was in fact
living with her husband. It also appears from the record that only one of
the respondents has ever met their mother's husband. That meeting
was evidently very brief. The other respondents have never met their
"stepfather". The marriage still exists in form and apparently no attempts have been made to dissolve it.
The narrow question here is whether the respondents were entitled to
be considered the stepchildren of their mother's husband within the
meaning of section 10I(b)(1)(B) of the Act where the underlying marital

relationship was a sham and the respondents have never lived with the
stepparent.
One of the primary concerns of the Immigration and Nationality Act
is the preservation of the family unit. See H.R. Rep. No. 1365, 82d
Cong., 2d Sess., [1954] 2 U.S. Code Cong. & Adm. News 1653, 1680.
Where a marriage is terminated by divorce, a step-relationship created
by that marriage is also considered terminated. Matter of Simicevic, 10
I. & N. Dec. 363 (BIA 1963). Where the marriage is terminated by

death of the natural parent but there is an ongoing relationship, the
step-relationship is deemed to continue. Matter of Pagnerre, 13 I. & N.
Dec. 688 (BIA 1971).
In the present case, no family tie has ever existed between the
respondents and their mother's husband, nor between the mother and
the husband. We do not lightly disregard the fact that the marriage has
518

Interim Decision #2452.
not been terminated and that there is still a legal step-relationship in
existence. However, we conclude that where there is a sham marriage
and no actual familial relationship between the stepchildren and the
United States citizen stepparent has ever existed, the stepchildren are
not entitled to be considered children of a United States citizen for
purposes of the Immigration and Nationality Act. The fact that the
respondents may be innocent of any fraudulent intent does not protect
them. An alien who has derived an immigration benefit from another
may be deportable where the person from whom the status was derived
was not in fact eligible to confer any benefits. Cf. Matter of Ideis, 14 L &
N. Dec. 701 (BIA 1974). The respondents consequently are deportable
under section 241(a)(1) of the Act.
We do not find that the Service is equitably estopped from deporting
these aliens. The visa petitions submitted on behalf of the respondents
were approved at a time when the Service was investigating the validity
of the marriage, apparently in connection with the mother's application
for adjustment of status. This, however, does not amount to the type of
affirmative misconduct which is required to find equitable estoppel. See
Immigration and Naturalization Service v. Hibi, 414 U.S. 5 (1973);
Matter of Morales, Interim Decision #2416 (BIA, July 28, 1975).
The respondents applied for voluntary departure. The immigration
judge did not consider the request because of the disposition he made of
the ease. Aeenrdingly, we shall remand, the record for the immigration
judge to consider the respondents' application.
ORDER: The decision of the immigration judge is reversed.
Further order: The record is remanded for further proceedings.

519

Interim Decision #2453
****
(6) Being a person who has no nationality he is, because the circumstances in
connexion with which he has been recognized as a refugee have ceased to exist, able to
return to the ccuntry of his former habitual residence. . . .

The respondent's refugee certificate is dated January 6, 1969. In
January 1970 the Civil War in Nigeria ended and the Federal Military
Government declared a general amnesty. In a case decided by the
Regional Commissioner in December 1971, only several months after
the hearing in this case, a State Department communication was quoted
as saying: "In January, 1970, at the conclusion of the war, the Federal
Military Government declared a general amnesty, invited Nigerians
living abroad to return, and announced a policy of reconciliation and
reintegration of Nigerians (mostly Ibos) who had supported the secession." The communication went on to say that there had been no evidence of mass arrests, trials, imprisonments, or executions and that,
despite some problems, there was ample evidence that the Federal
Military Government was sincerely interested in bringing about the
reintegration of the Ibos, including former government officials. Matter
of Iregbuiem, 13 I. & N. Dee. 805, 806 -807 (Reg. Corn. 197],). Although
there has been a change in the government of Nigeria since January
1970, we are unaware of any policy changes affecting the treatment of
former supporters of the Biafran secession.
Counsel contends that the United States is compelled to honor the
finding of the delegation in Belgium of the United Nations High Commissioner for :Refugees, made in 1969, that the respondent is a refugee.
We disagree. The United Nations Convention does not provide that a
person considered a refugee in one contracting nation must, for that
reason, also be considered a refugee in the other contracting nations.
We have nevErtheless given sympathetic consideration to the determination made in Belgium. However, we have also considered the circumstances under which that determination was made. We find, under
Article 1, seelon C(6) of the United Nations Convention, supra, that
the circumstances in connection with which the respondent was found
by the United Nations authorities in Belgium to be a refugee have
ceased to exist.
The respondent has been given the time and the opportunity to
pursue his claim that he is a refugee and therefore either is not deportable or is entitled to the temporary withholding of his deportation pursuant to section 243(h) of the Act, He has not come forward with any
evidence to support any of these claims except for the 1969 refugee
certificate. Whether he relies upon the United Nations Protocol and
Convention Relating to the Status of Refugees or upon section 243(h) of
the Immigration and Nationality Act, the burden is still his to establish
that he has a well -founded fear that his life or freedom will be
522

Interim Decision #2453
threatened in Nigeria on account of his race, religion, nationality, membership in a particular social group, or political opinion. Matter of
Dunar, supra. He has not sustained his burden.
Upon the record before us, we conclude that the respondent is not a
refugee. Moreover, we find, on the basis of the record before us, that
the deportation hearing was far, and that deportability has been established by clear, convincing and unequivocal evidence. Accordingly, the
following order will be entered.
ORDER: The appeal is dismissed.

523

